No. 84-126
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1985




ILA MORIN, individually and heir
of RALPH MORIN, deceased, et al.,
                Plaintiff and Appellant,


R. WESLEY MAPSTON and CAROL SUE
MAPSTON, husband & nife,
                Defendants and Respondents.




APPEAL FROM:    District Court of the Tnentieth Judicial District,
                In and for the County of Lake,
                The Honorable Jack L. Green, Judge presiding.

COUNSEL OF -CORD:

       For Appellant:
                Tipp, Hoven, Skjelset   &   Frizell; Richard Buley,
                Missoula, Montana

       For Respondent:
                Victor F. Valgenti, Missoula, Montana




                                   Submitted on briefs:     June 19, 1985
                                                 Decided:   August 29, 1985
Mr. Justice John C. Sheehy delivered the Opinion of the
Court.


       Ila Morin appeals from a judgment of the District Court,
Fourth Judicial District, Lake County, determining that she
has no valid interest in or claim to certain real property in
Lake County.    We affirm the District Court.
       The   cause was      tried   with    a   district   judge   sitting
without a jury.       We set out here the pertinent items of the
findings of the District Court.
       Plaintiff, Ila Morin, is the widow of Ralph Morin, who
died    on   June   25,    1978.     In    this   cause    she   is acting
individually, as the sole heir of Ralph Morin, and as the
personal representative of his estate.              Defendant Carol Sue
Mapston is a daughter of Ralph and Ila Morin, and the wife of
the other defendant, R. Wesley Mapston.
       Before he married Ila, Ralph Morin acquired a tract of
land in Lake County, Montana, which is the subject of this
litigation.     For the purpose of the record, the tract is more
particularly described as:
       The East Half of the Northwest Quarter ( ~ 1 / 2NW
       1/4) and the West Half of the Northeast Quarter
       (W1/2 NE1/4) of section 20, Township 17 North,
       Range 20 West, Montana Meridian, Lake County,
       Montana.
       The title to the land remained in Ralph's name.               After
his marriage, it was used by him in his ranching operation in
conjunction with other land in Lake and Sanders Counties.
       In December 1962, Ralph and Ila entered into a financing
transaction with the Federal Land Rank of Spokane in order to
assist the Mapstons to purchase land.              The Morins issued a
promissory     note   to   the     Federal Land    Bank    evidencing an
$11,000 loan and delivered a real property mortgage securing
the same which included the subject lands.              The $11,000 loan
was used by the Mapstons to make the downpayment on the
purchase of the home in which they now reside in Missoula
County.     All payments on the note and mortgage were made by
the Mapstons.
     On April 25, 1969, Ra.lph and. Ila Morin executed and
delivered    a   quitclaim    deed,       unconditional   on   its   face,
conveying the 160 acres to R. Wesley Mapston and Carol Sue
Mapston.     The deed was duly recorded in the office of the
Lake County Clerk and Recorder.             At that time, the purpose
was to enable the defendants to secure additional financing
from the Federal Land Bank of Spokane.            There have been other
mortgages subsequently, and at the time of trial the land was
still subject to a Federal Land Bank mortgage.
     Sometime later, after the conveyance of the 160 acre
tract referred to, R. Wesley and Carol Sue Mapston signed a
typewritten, undated note which verbatim follows:
     The land described below belongs to Ralph Morin




     This land wa.s temporarily deeded to Carol and Wes
     Mapston to enable them to buy land.     As soon as
     possible this land is to be returned to Ralph
     Morin, after they have acquired enough security to
     compensate.
     The    typewritten      note   was    apparently     prepared   on   a
typewriter owned by Leslie I. Morin, the youngest of the
Morin children, who is now deceased.              It was signed by the
Mapstons during a disagreement Carol Sue had with her father
in 1971.
     After the conveyance of April 25, 1969, and until 1971,
Ralph   Morin    continued    to    use    the   land   in his   ranching
operation under an agreement with the Mapstons that he would
pay the real property taxes.        In 1971, Bob Morin came to
manage the family ranch.   Thereafter, Bob Morin used the land
for ranch purposes and paid the real property taxes under the
same arrangement with the Mapstons until he left the ranch in
the fall of 1978, after Ralph Morin's death.   After Bob Morin
left the ranch to the time of the lawsuit, the Mapstons used
the 160 acres and paid the taxes.
    On August 9, 1978, Ila Morin was appointed personal
representative of the Estate of Ralph Morin and a decree of
final discharge was entered on August 15, 1979.        The real
property which is the subject of this litigation was not
included or mentioned in the estate proceedings.
     The District Court found that on April 25, 1969, at the
time of the conveyance, and on numerous occasions thereafter,
Ralph Morin stated that the conveyance was intended to be a
gift to his daughter, Carol Sue, as her inheritance.        The
District Court also found that after the death of Ralph
Morin, Ila Morin made statements to two witnesses that the
160 acres had been given by Ralph to Carol Sue.
    The District Court concluded that the deed, which was
unconditional on its face, delivered full legal title to the
Mapstons without restriction or conditional limitation; that
the testimony of other Morin children and unrelated witnesses
concerning statements made by Ralph Morin during his lifetime
and by Ila Morin thereafter supported the conclusion that a
completed gift or grant of the land to Carol Sue Mapston as
her inheritance had been accomplished at the time of the
execution and delivery of the deed.        The District Court
therefore entered judgment in favor of the Mapstons.
     The plaintiff Ila Morin raises four issues:
     1.    That the court should         specifically enforce the
typewritten note signed by Ralph and Ila Morin as a contract
to convey the real property to Ralph Morin;
     2.    That the oral testimony regarding gifts to the
Mapstons should be barred by the Statute of Frauds as in
conflict with the written contract of the parties;
     3.    That the property held by the Mapstons is in trust
since they promised to reconvey the property back to Ralph
Morin.
     4.    That the findings and conclusions of the District
Court are not based upon substantial credible evidence in the
record.
     The central dispute of fact in this case swirls around
whether the typewritten, undated note which we have set out
previ.ously was executed by Wesley and Carol Sue Mapston at
the same time as Ralph and Ila Morin executed the quitclaim
deed of the 160 acres to the Mapstons.
     Testimony was presented by Ila Morin and by Elsie Meyer,
who was a       secretary at the Federal Land Bank office in
Missoula   in    1969,   that   the   quitclaim   and   the   undated,
typewritten note were executed at one and the same time in
the office of the Federal Land Rank in Missoula.         Elsie Meyer
testified that she was the person who typed both instruments;
and that she had been reprimanded by her supervisor for
typing documents which properly should have been prepared by
the attorneys for the parties.          Ila Morin testified that
although the signature of Victor Valgenti as notary on the
quitclaim deed was not placed thereon in the Federal Land
Bank office, she contended that the Mapstons had taken the
quitclaim deed with them and brought it back notarized as it
now appears and was recorded, without the grantors being
present.
       The Mapstons produced testimony that the quitclaim deed
was signed by Ralph and Ila Morin in the office of Victor G.
Valgenti, where he notarized it.                 They contended that the
typewritten instrument was signed by them at another time.                     A
copy    of   the   quitclaim       deed    was    produced       from     Victor
Valgenti's office; an examination of the documents showed
that the quitclaim deed and the typewritten note were not
prepared on the same typewriter.
       The District Court found that the quitclaim deed was
executed and delivered by the Morins to the Mapstons; that
the typewritten note was signed by the Mapstons "sometime
later" and that it was signed by                  the Mapstons during a
disagreement Carol Sue had with her father in 1971.
       Particularly where cred-ibilityof witnesses is involved,
we give great weight to fact-findings of a district court.
We are especially enjoined by Rule 52(a), M.R.Civ.P.                         that
findings of fact may not be set aside by us unless clea.rly
erroneous.     The central finding of fact here is clearly
supported in the evidence.
       The important legal effect of the court's finding that
the quitclaim deed was executed earlier than the subsequent
typewritten    note    is    that     in    law        the    quitclaim      deed
constituted    a   voluntary       transfer      by    the    Morins    to    the
Mapstons, an executed contract subject to all rules of law
concerning contracts in general, except that consideration
was not necessary to its validity.                Section 70-1-502, MCA.
In other words, the Morins had made a gift of the 160 acres
to the Mapstons.      All the elements and legal results of a
gift    thereby    came     into    play.             There   was   delivery,
accompanying intent, and acceptance by the donees.         State
Board of Equalization v. Cole (1-948), 122 Mont. 9, 14, 195
P.2d 989, 992.    The donors had gone as far as the nature of
the property and the circumstances reasonably permitted in
parting with the dominion and making the gift irrevocable.
In Re Brown's Estate (1949), 122 Mont. 451, 458, 206 P.2d
816, 820.    Inter vivos gifts are irrevocable.   Feely v. Lacey
(1958), 133 Mont. 283, 287, 322 P.2d 1104, 1106.     The
transfer vested in the transferees all of the actual title to
the real property transfered which the transferors then had
since no different intention was expressed or necessarily
implied.    Section 70-1-519, MCA.
    Once    it is recognized that the Mapstons became the
owners of the 160 acres by gift, the remainder of the legal
issues fall into place.       The typewritten note signed by
Wesley and Carol Sue Mapston cannot be specifically enforced
because they have not received an adequate consideration for
the contract, S 27-1-415(1), MCA, and because the contract
lacks mutuality, 5 27-1-414, MCA.
    Moreover, no trust was created when the Morins executed
and delivered the deed to the Mapstons.      A voluntary trust
can only be created by words or acts of the trustors which
indicate with reasonable certainty an intention on the part
of the trustor to create a trust.      Section 72-20-107, MCA.
An involuntary trust, to be created by operation of law, S
72-20-103, MCA, requires fraud, mistake, undue influence,
violation of a trust or other wrongful acts.          Eckart v.
Hubbard (1979), 184 Mont. 320, 326, 602 P.2d 988, 991.
    The District Court did not commit error in admitting
testimony to the effect that Ralph Morin had made statements
in the presence of others, including his wife Ila, that he
intended the transfer of the 160 acres to be an inheritance
to   his   daughter.     That evidence     simply buttressed   what
already    is the legal effect of the transfer by deed, a
completed gift.
      We do not find any substance in the fourth issue, that
the findings and. conclusions of the district judge are not
based on substantial, credible evidence.       We have already set
forth the substantial and credible evidence that supports the
findings and conclusions of the District Court.
      Accordingly,     the   judgment of   the District Court    is
affirmed.

                                           4
                                     ~\~7Lim
                                          Justice
                                                    BdT
We Concur:
                  A




     Chief Justice




           Justices